Mr.'Justice Belaval,
with whom Mr. Chief Justice Negron Fernández, Mr. Justice Hernández Matos, and Mr. Justice Santana Becerra concur, dissenting.
San Juan, Puerto Rico, December 29, 1967
The trial court found the following facts proven: Plaintiff-appellee, Doris Farinacci Schneider, began to work for the defendant-appellant during a two-month working test period with a monthly salary of three hundred and twenty-five dollars, and a promise of a raise' up to three hundred and fifty dollars if she were made a permanent employee; before the end of the working test period, the employer knew that Mrs. Schneider was pregnant, but in spite of such knowledge, he made her a permanent employee with a salary of three hundred and fifty'dollars; as plaintiff’s pregnancy advanced, her work began to slow down and her output was less each day, for which reason the plaintiff’s superiors *622called her attention on various occasions for carelessness and errors in her work. On December 31, 1962, the defendant dismissed the plaintiff giving her the salary for one extra month, and paying her also her vacations accumulated till that date. The plaintiff gave birth about the middle of June 1963.
Sections 2 and 4 of Act No. 3, of March 13, 1942, § 2 as amended by Act No. 398 of May 13, 1947, were applied to these facts. These sections, insofar as pertinent, provide:
“Section 2. — During pregnancy, working women shall be entitled to a rest which shall include four weeks before and four weeks after the birth.
“During this period the work of women workers in an advance stage of pregnancy shall be prohibited in offices, commercial and industrial establishments, and public utilities.
“The employer shall likewise be under obligation to pay to the working mother during the said period of rest one-half of the salary, wages, day wages, or compensation that she may be receiving for her work. . . .
“Section 4. — The employer cannot, without just cause, discharge a pregnant woman. A decrease in the amount of work done because of the pregnancy shall not be considered as just cause.”
The trial court decided that defendant-appellant was bound to pay to plaintiff-appellee in accordance with § 4 of the aforesaid Act, the complete • salary which she should have received up to four weeks before childbirth, in addition to eight weeks of rest receiving half of the salary, in accordance with § 2 of the same Act, all of which amounts to a sum of $1,925.00.
The defendant-appellant, in its appeal for review asks us to reverse the judgment of the trial court of San Juan because (1) Act No. 3 of March 13, 1942, does not establish penalties or punishments of a civil nature, against an employer who dismisses a pregnant employee with or without just cause; (2) in order to have the right of rest which § 2 *623of Act No. 3 of March 13, 1942, establishes, as amended by Act No. 398 of May 13, 1947, the pregnant working woman must be working at the time of the beginning of the four weeks before childbirth, that is, at the moment of childbirth the relation of employer and employee must exist between the parties, and in this case the plaintiff was dismissed five months and a half before childbirth, for which reason she was not entitled to get protection from the act which protects pregnant working women; (3) parting from the premise that the plaintiff-appellee was entitled to protection under the aforesaid act, there would be no grounds valid at law to order the defendant to pay the salaries corresponding to the months comprised between the date of dismissal and the four weeks before childbirth.
4. On her part, the employee-appellee alleges, on the contrary, that the defendant-appellant in admitting that it dismissed the employee-appellee without just cause, during her state of pregnancy, violated the mandatory provisions of § 4 of Act No. 3 of March 13, 1942, which protect pregnant working women, for which reason they have a right to sue the employer for damages, in accordance with § 1802 of the Civil Code of Puerto Rico, the logical measure of damages, being in that case, the sum of money the pregnant working woman would have received if she would have continued working during her pregnancy.
1-4. Although Act No. 3 of March 13, 1942, does not establish penalties of a civil nature against an employer for dismissing a pregnant employee, with or without just cause, § 4, insofar as it provides that the employer cannot, without just cause, dismiss a pregnant woman, not considering as just cause less output because of pregnancy, establishes an implied agreement of a public nature — ex re pública facere — ■ in every work contract of a pregnant woman which must be complied with by the obligee, and whose nonperformance gives the aggrieved party the right to the corresponding re*624covery of damages, the reasonable measure for damages being in that case the sum of money the pregnant employee would have received if she had' continued her work during pregnancy.
The penalty established by § 6 of the aforementioned Act No. 3 of March 13, 1942, is a punitive relation between the State and the offender, while the recovery of damages is a commutative relation between the tort-feasor and the prejudiced party because of nonperformance of the contract, intervened by the State, but always of a private nature. A punitive penalty cannot be substituted by a recovery of damages, considering isolatedly and as floating in a private vacuum, the provisions of a special act which in some manner reverse, modify or alter a general statute of damages. Our civil system is one' of codified Law which binds us to apply all the corresponding legislation to an institution of law in a harmonious and orderly manner, and it is only in those cases in which the special provisions are in a. direct and irreconcilable conflict with the general provisions that the former should prevail against the latter. After examining the provisions of Act No. 3 of 1942 with the civil institution of damages' for nonperformance of a work obligation, there does not exist between them a conflict which could weaken the legal effects of the latter in favor of the former.
Two protections exist for the pregnant working woman in Act No. 3 of March 13, 1942. The first is to procure that the pregnant woman can continue in her work during pregnancy; the second is to procure a rest period for the pregnant woman during the critical time of childbirth. If the pregnant employee is dismissed from work, without just cause, the employer is bound to pay her complete salary during her pregnancy, and one-half of the salary during her rest period.
The judgment rendered on February 23, 1966, by the San Juan Part of the Superior Court of Puerto Rico, in case No. 63-489 of said court, should be affirmed.